Kruse, J. (dissenting):
I dissent. I am not prepared to assent to the proposition that where a man in company with his wife is without provocation assaulted by another, the husband being attacked and chased by the assailant with a drawn knife, -in consequence of which through fright the wife suffers a miscarriage, neither she nor the husband has any redress for the injury which she suffers in consequence of such willful aiid wrongful act upon the part of the assailant.
I think that proposition cannot be sustained by_reason or by any authority which we are required to follow, and is directly at variance with the decisions of the courts of our own State as I read them. (Preiser v. Wielandt, 48 App. Div. 569; Williams v. Underhill, 63 id. 223.)
I think the circumstances may he such that both are entitled to recover damages, the wife for pain and suffering and the husband for loss of services. It is true the complaint is not very definite as to just where the wife was when the assault occurred. The complaint states “present and nearby.” That may-afford grounds for requiring the complaint to be made more specific and definite respecting the nearness of the plaintiff’s wife when the assault *794occurred and the surrounding circumstances, but not for emasculating the complaint by - striking out allegations which the evidence may show to be entirely relevant and material.
' Motions of this character ai;e not favored and will be denied unless it appears clearly that the matter sought to be stricken out cannot in any view of the case become material. (John Church Co. v. Parkinson, 86 App. Div. 163; Rankin v. Bush, 108 id. 295; Bradner v. Faulkner, 93 N. Y. 515, 522.). And besides, when we have all the facts before us the question may not be in the ease. . • ''
I think the order should be reversed.
Spring, J., concurred.
Order affirmed, with ten dollars costs and disbursements.